Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ingram, J.), rendered April 28, 2006, convicting him of assault in the first degree, assault in the second degree, assault in the third degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was afforded meaningful representation and, therefore, was not denied the effective assistance of counsel (see People v Berroa, 99 NY2d 134, 138 [2002]; People v Henry, 95 NY2d 563, 565 [2000]; People v Benevento, 91 NY2d 708, 712 [1998]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.P., Florio, Dickerson and Chambers, JJ., concur.